Pee Cueiam,
The policy of insurance issued by the defendant on the life of the plaintiff’s husband, contained a provision that it should be void if the insured committed suicide. His death was caused by his drinking carbolic acid when alone in his bed room. The question at the trial was whether he drank the acid with suicidal intent or by mistake for a medicine he was accustomed to take. In the proofs of death furnished by the plaintiff, who was the beneficiary named in the policy, suicide was given as the cause of death. This shifted the burden of proof: Felix v. Ins. Co., 216 Pa. 95. In support of her claim she testified that the proofs of death were filled out by a representative of the defendant, were not read to her and were signed by her without a knowledge of their contents; that the bottle containing carbolic acid had been procured by her husband for household use and had been placed' in a closet with bottles containing his medicine and that at the time his sight was impaired and his, eyes were under treatment because of a recent injury., Her testimony was corroborated by that of her son. The case thus made out was for the jury and we find no error in the manner in which it was submitted.
The judgment is affirmed.